Citation Nr: 1621822	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-15 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a psychiatric disorder, to include as secondary to service-connected right ankle disability.

2.  Entitlement to service connection for residuals of a left shoulder/arm injury, to include as secondary to service-connected right ankle disability.  

3.  Entitlement to an effective date prior to October 30, 2006 for the grant of service connection for right ankle sprain with instability.  

4.  Entitlement to an effective date prior to February 27, 2012 for the grant of service connection for postoperative right ankle scar.  

5.  Entitlement to a rating in excess of 10 percent for right ankle sprain with instability prior to February 27, 2012 and in excess of 20 percent from that date.

6.  Entitlement to a rating in excess of 10 percent for postoperative right ankle scar.

7.  Entitlement to a compensable rating for a forehead laceration scar.

8.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to January 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2007, April 2011, and April 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2012, the RO increased the Veteran's right ankle disability rating from 10 to 20 percent, effective from February 27, 2012.  Since the increase does not date back to the receipt of the original claim, there are two distinct time periods to be considered for this disability.

The reopened claim for service connection for an acquired psychiatric disorder and the claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for an acquired psychiatric disorder in April 2004.  The Veteran did not timely perfect an appeal, nor was new and material evidence received within one year of April 2004 notification of the decision.

2.  Since the final April 2004 decision denying service connection for an acquired psychiatric disorder, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received.  

3.  The Veteran's service-connected right ankle disability was the proximate cause of her May 2006 left rotator cuff tear and left acromioclavicular joint separation.  

4.  The Veteran filed her original claim for service connection for a right ankle disability in April 1998.  That claim was denied by the RO in February 1999.  

5.  The Veteran applied to reopen a claim for service connection for right ankle disability in September 2003.  In April 2004, the RO denied the claim, and notified the Veteran of its decision at that time.  The Veteran did not perfect an appeal of that decision after the September 2005 statement of the case or submit new and material evidence within one year of the notification.  

6.  Another claim for service connection for right ankle disability was not received prior to October 30, 2006.  

7.  A claim for service connection for a postoperative right ankle scar was not received prior to February 27, 2012.  

8.  Prior to February 27, 2012, the Veteran had no more than mild limitation of motion of her right ankle, and from that date, she has had no more than marked limitation of motion of the right ankle, without ankylosis.  

9.  The Veteran has only 1 painful right ankle scar and it does not have an area of 144 square inches (929 square centimeters) or more.  

10.  The Veteran's forehead laceration scar has no characteristics of disfigurement.  


CONCLUSIONS OF LAW

1.  The April 2004 RO decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).

2.  The criteria to reopen the claim for service connection acquired psychiatric disorder based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for left shoulder rotator cuff tear and acromioclavicular joint separation as secondary to the Veteran's service-connected disability right ankle disability are met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.310 (2015).

4.  The criteria for an effective date prior to October 30, 2006 for the grant of service connection for right ankle sprain with instability are not met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

5.  The criteria for an effective date prior to February 27, 2012 for the grant of service connection for postoperative right ankle scar are not met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

6.  The criteria for a disability rating in excess of 10 percent for right ankle sprain with instability prior to February 27, 2012 and in excess of 20 percent from that date have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2015).

7.  The criteria for a disability rating in excess of 10 percent for postoperative right ankle scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

8.  The criteria for a compensable rating for forehead laceration scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the claim for service connection for left shoulder disability is being granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.  As the claim for service connection for an acquired psychiatric disorder is not being decided on its merits, a discussion of whether VA has met its duty to notify and/or assist with respect to this issue is not necessary at this time.  

For the other claims being decided, adequate notice was provided in October 2006, March 2012, and July 2012, and the claims were later adjudicated or readjudicated, providing the required notice followed by process.  See Mayfield, 444 F.3d at 1333.  Additionally, service connection was granted for right ankle sprain in April 2011, and for right ankle scar in April 2013, rendering moot the requirement for any further downstream notice.  Dingess. 

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in July 2010, April 2011, March 2012, and December 2012, and February 2013; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they provide all information necessary to rate the disabilities at issue.  All known and available records relevant to the issues being decided on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Service connection criteria
 
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Psychiatric disorder

The RO denied service connection for a psychiatric disorder in April 2004 and notified the Veteran of its decision and of her right to appeal it within 1 year at the time.  No appeal was perfected after the statement of the case was issued in September 2005, and no additional evidence was received within 1 year of the April 2004 notice.  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The basis of the decision was that service treatment records showed no complaints of treatment or diagnosis of a psychiatric disorder and depression was treated many years after service.  

Since that decision, a VA psychiatric examination was conducted in November 2012, and there was an Axis IV diagnosis of level 4 stressors with chronic pain from orthopedic problems.  Under DSM-5, Axis IV is for reporting psychosocial and environmental problems that may affect the diagnosis, treatment, and prognosis of mental disorders.  

The Board finds that this Axis IV diagnosis is new and material evidence as it is the type of evidence which was necessary but lacking at the time of the prior rating decision.  Accordingly, the claim is reopened.  

Further action is being ordered on this matter in the remand section of this decision.  

Left shoulder disorder

The Veteran claims service connection for left shoulder disorder as secondary to her service-connected right ankle disability.

Private medical records from May 2006 include a nursing assessment from a private emergency department indicating that the Veteran was going uphill when she heard a pop along her right ankle and slipped.  Another report states that she tripped walking up a hill.  Records from July 2006 indicate that (in May 2006) she twisted her right ankle and felt a pop in it when she fell directly onto her left shoulder.  She gave a history of fractures of the right ankle in service.  The private medical records from 2006 show a right ankle fracture and a left shoulder rotator cuff tear and acromioclavicular joint separation, which were surgically repaired.  In July 2010, a VA examiner reviewed the records and opined that it was at least as likely as not that the Veteran's in-service right ankle injury had resulted in right ankle instability which was resolved by her 2006 surgery.  

The records convincingly show that the Veteran's service-connected right ankle disability was the proximate cause of her May 2006 left rotator cuff tear and acromioclavicular joint separation, for which she later had surgery.  A December 2012 VA medical opinion that the claimed condition is less likely than not proximately due to or the result of the service-connected condition is found to contain insignificant probative value.  The reasoning for the opinion seems to be that VA adjudicators had decided that the left shoulder disorder was not related to the right ankle disability, and that the 'opinion' had not changed.  It was reported that it would require speculation at this point to find a relationship.  No other significant information was provided.  An unexplained medical opinion is entitled to little or no weight.  Nieves-Rodriguez v. Peak, 22 Vet. App. 295(2008).  In light of the evidence of record showing that the Veteran's right ankle disability probably caused her fall, resulting in her left rotator cuff tear and acromioclavicular joint separation disabilities at issue, the Board finds that service connection is warranted for them.  


Effective dates

The Veteran appeals for an effective date for the grant of service connection for right ankle sprain with instability prior to October 30, 2006, and for an effective date the grant of service connection for postoperative right ankle scar prior to February 27, 2012.  

The effective date of an award of disability compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If the claim is received within one year of separation from the service, the effective date for an award of disability compensation for direct service connection is the day following separation from active service, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a) (2015).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2015).

The Board has determined that an effective date prior to October 30, 2006 for the grant of service connection for right ankle sprain with instability must be denied.  The Veteran first claimed service connection for right ankle disability in April 1998.  The RO denied service connection in February 1999, on the basis that there was no evidence of a chronic right ankle disability.  After the statement of the case was issued in July 1999, no timely substantive appeal was received, and that decision became final in accordance with 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran applied to reopen in September 2003.  In April 2004, the RO denied the claim and provided the Veteran with appeal rights concerning it.  At the time, the evidence showed that the Veteran injured her right ankle when she fell from a curb in November 2000.  After the September 2005 statement of the case, a timely substantive appeal was not received and the April 2004 decision became final in accordance with 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The next claim for service connection for right ankle disability was received on October 30, 2006.  Prior to that date, there is no record of an informal or formal claim for service connection for right ankle disability being filed after the April 2004 decision became final.  There is no other correspondence of record which was received prior to October 30, 2006 which shows an intent to apply for service connection for right ankle disability, and the October 2006 claim was received more than 1 year after the Veteran's service separation.  The Board also finds that no additional relevant service records were added after the April 2004 denial.  Thus, the Board finds no legal basis for awarding service connection for right ankle disability any earlier than October 30, 2006.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400.

The Board has further determined that an effective date prior to February 27, 2012 for the grant of service connection for postoperative right ankle scar must be denied.  In this case, the Veteran did not claim service connection for postoperative right ankle scar prior to that date, and the Board finds no legal basis for awarding an effective date for service connection for postoperative right ankle scar any earlier than February 27, 2012.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400.

Higher ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Right ankle rating

The Veteran has appealed for higher ratings for her service-connected right ankle disability.  The rating period for the Veteran's right ankle disability is from October 30, 2006 to present.  It is currently rated by the RO as 10 percent disabling from October 30, 2006 to February 27, 2012 and as 20 percent disabling from that date, under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating is warranted for marked limitation of motion of the ankle.  Under Diagnostic Code 5270, ankylosis of the ankle can warrant higher ratings.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40  and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App.202, 207-08 (1995). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Under 38 U.S.C.A. § 4 .45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

On VA evaluation in October 2007, the Veteran reported that she had no right ankle complaints.  

On VA examination in July 2010, the Veteran reported that she always used a cane or brace and was able to stand for 15-30 minutes.  On physical examination, her gait was antalgic with poor propulsion.  It was reported that she had right ankle dorsiflexion to 0 degrees, and plantar flexion to 40 degrees.  There was no objective evidence of pain following repetitive motion, and no additional limitations after 3 repetitions of range of motion.  

On VA examination in April 2011, it was reported that the Veteran had previously had right ankle stabilization surgery.  Currently, she used a brace and limited activity.  She denied instability, incoordination, and flare-ups, and reported pain, stiffness, and weakness.  She reported that she was able to stand for 15-30 minutes and to walk about 1/8th of a mile.  She had an antalgic gait with poor propulsion.  There was abnormal motion and guarding of movement, but no instability, tendon abnormality, or angulation.  It was reported that she had right ankle dorsiflexion to 0 degrees, and plantar flexion to 40 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after 3 repetitions of range of motion, and no joint ankylosis.  X-rays showed plate and screw fixation of the distal fibula without evidence of hardware failure or loosening.  There were minimal degenerative changes of the tibiotalar joint.  The examiner indicated that the occupation activity effects were significant, with decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  The diagnosis was residuals, right ankle sprain with instability, now with moderate limitation of motion (unable to dorsiflex) and degenerative arthritis of the tibiotalar joint.   

On February 27, 2012, the Veteran's representative stated that the Veteran's right ankle disability had worsened, especially within the last six months.  

On VA examination in March 2012, the Veteran reported that she had constant moderate pain, and severe pain with walking, that she uses a cane, and that after 1/2 block, she needs to stop due to severe pain.  On examination, right ankle plantar flexion was to 40 degrees, with painful motion beginning at 40 degrees, and dorsiflexion was to 0 degrees.  She was able to perform right ankle repetitive use testing with 3 repetitions, with post test range of motion to 40 degrees of plantar flexion, and 0 degrees of dorsiflexion.  She had no additional limitation in range of motion following repetitive use testing.  She had pain on movement, but did not have more movement than normal, weakened movement, excess fatigability, incoordination, swelling, atrophy of disuse, instability of station, disturbance of locomotion, or interference with sitting, standing, and weightbearing.  Muscle strength testing was 4/5 for right ankle plantar and dorsiflexion.  She had no joint instability per anterior drawer or talar tilt test.  

On VA examination in December 2012, right ankle plantar flexion was to 45 degrees (the normal endpoint) or more, with objective evidence of painful motion beginning at 45 degrees or more.  Right ankle dorsiflexion was to 20 degrees (the normal endpoint) or more, with objective evidence of painful motion beginning at 20 degrees or more.  The Veteran was able to perform repetitive use testing with a minimum of 3 repetitions with no change in terminal plantar or dorsiflexion points.  The Veteran had pain on movement but did not have function loss of the right lower extremity, less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, or interference with sitting, standing, or weightbearing.  Ankle plantar flexion and dorsiflexion strength was 5/5.  There was no right ankle joint instability per anterior drawer or talar tilt tests.  There was no ankylosis of the right ankle, subtalar, or tarsal joint.  The Veteran had no residual signs or symptoms due to her ankle surgery.    

Based on the evidence, the Board finds that prior to February 27, 2012, no more than a 10 percent rating is warranted for the right ankle disability under the rating schedule.  The Veteran had 40 degrees of plantar flexion on VA examinations in July 2010 and April 2011, and the examiner in April 2011 specifically characterized the Veteran's limitation of motion as moderate.  

The Board also finds that from February 27, 2012, no more than a 20 percent rating is warranted for the Veteran's right ankle disability under the rating schedule.  The March 2012 VA examination showed right ankle plantar flexion to 40 degrees, which is almost normal, and dorsiflexion to 0 degrees.  The December 2012 VA examination showed that she had normal right ankle plantar and dorsiflexion with pain beginning at the endpoints.  The provisions of 38 C.F.R. §§ 4.40, 4.45 cannot assist with a higher rating here under Diagnostic Code 5271, as no higher rating is permissible under Diagnostic Code 5271.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (where maximum schedular rating is assigned under a Diagnostic Code, the provisions of 38 C.F.R. §§ 4.40, 4.45 cannot provide for a higher rating under that Code).  A higher rating is not assignable under Diagnostic Code 5270, as the Veteran has a full range of motion of her right ankle instead of ankylosis which would be necessary for a rating higher than 20 percent.  In June 2012, the representative argued for a separate evaluation on the basis of right ankle instability, as a VA examiner in July 2010 had reported instability.  However, no right ankle instability is shown during any portion of the rating period.  The examiner in July 2010 indicated that prior instability had been resolved by 2006 surgery.  A separate rating cannot be provided for a manifestation that does not exist.  The Board notes, incidentally, that there is no separate Diagnostic Code for ankle instability.

Right ankle scar

The Veteran has appealed for a higher rating for her service-connected right ankle scar.  The rating period for the right ankle scar is from the February 2012 effective date of the grant of service connection to present.  The Board finds that the Veteran's postoperative right ankle scar warrants no more than a 10 percent rating.  Under appropriate rating criteria from 38 C.F.R. § 4.118, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Diagnostic Code 7804.  Scars that are not of the head, face, or neck, that are superficial and nonlinear warrant a 10 percent rating if their area or areas are 144 square inches (929 sq.cm) or greater.  Diagnostic Code 7802.  

The evidence including the February 2013 VA examination report shows that the Veteran has one right ankle scar that is .25 centimeters in width by 9 centimeters in length.  Therefore, it is less than 144 square inches/929 square centimeters.  Since there is one linear scar and it is not of the head, face, or neck, and since it does not have an area of 144 square inches/ 929 square centimeters or greater, a rating greater than 10 percent cannot be assigned for it under 38 C.F.R. § 4.118.  Regardless of whether the scar limits any function, and the February 2013 VA examination indicates that it does not, limitation of function of the right ankle is already being compensated under the ankle disability rating.  To compensate the same manifestation twice would be pyramiding, which is prohibited.  38 C.F.R. § 4.14 (2015).  

Forehead laceration scar rating

The Veteran has appealed for a compensable rating for her service-connected forehead laceration scar.  There was a prior unappealed February 1999 RO rating decision which granted service connection for a forehead laceration scar effective from April 1998, and no new and material evidence was received within 1 year after the notice thereof.  

There is no mention of the scar in the record again until the time of a December 2012 VA examination.  It appears that the RO treated that examination as an inferred claim for an increased rating, and that that is the date of claim.  Accordingly, disability from that point forward is of concern at this point.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, scars of the head, face, or neck, or other disfigurement of the head, face, or neck warrants a 10 percent rating if there is one characteristic of disfigurement.  The 8 characteristics of disfigurement, for the purposes of 38 C.F.R. § 4.118 are:  scar 5 or more inches (13 or more cm) in length; scar at least on-quarter inch (0.6 cm) wide at its widest part.  Surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyperpigmented in an area exceeding six square inches (39 sq.cm); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  The provisions of Diagnostic Code 7804 provide for a 10 percent rating when there are one or 2 scars that are unstable or painful.  

On VA examination in December 2012, the examiner indicated that the scar to the Veteran's face could only be visualized with a magnifying glass, and that after hand-held magnification, it was barely visible and blended in to the natural coloring of the skin in laugh lines.  There was no disfiguration, disuse, or dysfunction of the face or eye from the healed scar.  The scar gave the Veteran no disability.  

On VA examination in February 2013, the examiner indicated that the Veteran had no scars or disfigurement of her head, face, or neck.  Photographs which were submitted do not demonstrate scar pathology/disfigurement. 

Based on the evidence, the Board concludes that a compensable rating is not warranted for the Veteran's forehead laceration scar.  The evidence shows that the Veteran does not have any of the characteristics of disfigurement listed in Diagnostic Code 7800 to permit a compensable rating for it.  It is not visible to the naked eye, it blends in to the natural coloring of the Veteran's skin and laugh lines, and it has no disfigurement.  Additionally, there is no contention or other evidence which indicates that the Veteran's forehead scar is unstable or painful.  To the contrary, the VA examiner in December 2012 indicated that the scar gave the Veteran no disability.  

Other considerations

The Board has considered any and all lay statements from the Veteran about the severity of her disabilities.  The Veteran may be competent to report and categorize the degree of symptoms because it may only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to identify a specific level of disability of the disorders at issue according to the appropriate diagnostic codes.  Probative competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined her during the current rating periods and who have considered pertinent clinical findings and rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disabilities are evaluated.  As such, the Board finds these records to be more probative than any subjective complaints from the Veteran as to the degree of symptomatology.  

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected right ankle sprain, right ankle scar, and forehead laceration scar disabilities.  

The symptoms and impairment caused by the service-connected right ankle disability are specifically contemplated by the schedular rating criteria including 38 C.F.R. § 4.40, 4.45.  These include impairment caused by pain, limitation of motion, weakness, and other related factors.  As far as interference with work due to the right ankle is concerned, on VA examination in April 2011, the examiner indicated that the right ankle disability would have significant effects on occupational activities due to decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain; and on VA examination in March 2012, the examiner indicated that the right ankle disability impacted her ability to work - she was unable to carry out physical occupations requiring standing 1 hour or more, squatting, lifting, pivoting.  The Veteran indicated that she was unable to maintain daily activities and exertion, and that she could not walk without pain.  The examiner indicated that it would be difficult for her to be employed in a strenuous physical job that required continuous exertion such as heavy lifting or exertion on the right ankle, but that this did not limit the Veteran in employment in sitting, sitting erect for long periods of time.  The examiner opined that the Veteran could work in some positions with her right ankle disability.  These are all contemplated by the right ankle disability ratings assigned.  

The examiner in February 2013 indicated that the Veteran's right ankle scar does not impact her ability to work.  The VA examiner in December 2012 indicated that the Veteran's face scar would not prevent her from employment of any kind.  The symptomatology demonstrated is adequately compensated by the ratings assigned.  Right ankle scar pain is compensated and no other manifestations are reported.  The forehead laceration symptomatology shown is contemplated by the rating criteria which considers the degree of disfigurement, and scar pain, which does not appear to be present.  No other symptoms are claimed or shown.  Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, evidence of record indicates that the combined effect or collective impact of the service-connected disabilities at issue have not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  In this case, the evidence does not show that the collective impact or combined effect of the disabilities at issue presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder is reopened.  To this extent only, this appeal is allowed.

Service connection for residuals of left rotator cuff tear and acromioclavicular joint separation is granted.  

An effective date prior to October 30, 2006 for the grant of service connection for right ankle sprain with instability is denied.

An effective date prior to February 27, 2012 for the grant of service connection for postoperative right ankle scar is denied.

A rating in excess of 10 percent for right ankle sprain with instability prior to February 27, 2012 and in excess of 20 percent for it from that date is denied.

A rating in excess of 10 percent for postoperative right ankle scar is denied.

A compensable rating for forehead laceration scar is denied.


REMAND

Psychiatric disorder

Service treatment records are silent for reference to psychiatric treatment.  On service discharge examination in December 1980, the Veteran reported having or having had frequent trouble sleeping, depression or excessive worry, and nervous trouble.  She was found to be clinically normal at the time.  She did not claim service connection for psychiatric disorder when she claimed service connection for other disorders in April 1998.  She first claimed service connection for a psychiatric disorder in September 2003, as secondary to an in-service head injury.  

Service treatment records show treatment in December 1979 following an automobile accident.  The diagnoses were laceration and contusion of the right forehead, multiple abrasions and contusions at unspecified sites, and cervical strain.  

Most recently, the Veteran has claimed service connection for psychiatric disorder as secondary to her service-connected right ankle disability.  On VA psychiatric examination in November 2012, she was diagnosed with panic disorder, social anxiety disorder, dysthymia, and alcohol and cannabis dependence which were felt to be probably due to her panic disorder.  The examiner indicated that it did not appear that any of these psychiatric disorders were secondary to her fractured right ankle.  However, the examiner in November 2012 did not render a medical opinion as to whether any psychiatric disorder has been aggravated (chronically increase in severity) by the service-connected right ankle disability, or by the now service-connected left shoulder disability.  This is necessary, per Allen, supra.  Moreover, additional medical opinion is needed in light of the evidence of the psychiatric history symptomatology which the Veteran reported on service discharge examination in December 1980.  

Beforehand, however, records which Social Security Administration used to award the Veteran disability insurance benefits should be obtained.  A March 2009 report from the Social Security Administration indicates that the Veteran is on disability for a mood disorder, with a date of onset and entitlement in 1992.  The records which Social Security Administration used to decide this claim may contain information which is relevant to the Veteran's claim for service connection for a psychiatric disorder. 


TDIU

This decision by the Board grants service connection for left shoulder disability.  The Veteran's claim for TDIU should accordingly be broadened to include TDIU due to impairment caused by the service-connected left shoulder disability, in order to provide the Veteran with every reasonable consideration of this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all records which the  Social Security Administration used to award the Veteran Social Security Administration disability insurance benefits effective from 1992, as well as the Social Security Administration decision itself.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to obtain evidence as to the nature and likely etiology of any current acquired psychiatric disorder.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed acquired psychiatric disorder was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed acquired psychiatric disorder was caused by the Veteran's service-connected right ankle or left shoulder disabilities?

(c) Is it at least as likely as not that any currently diagnosed acquired psychiatric disorder was aggravated by the Veteran's service-connected right ankle or left shoulder disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should answer questions (a), (b), and (c) separately, to help ensure that each is fully and adequately answered, and should furnish detailed reasons for the opinions, specifically discussing any relevant evidence as necessary.  An explanation for and/or elaboration of the information provided by the Veteran on her service discharge examination should be provided, if possible.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


